DETAILED ACTION
This Action is responsive to the Arguments filed on 01/29/2021.
 
Notice of Pre-AlA or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54 (citation omitted). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id. Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a Ariad, 598 F.3d at 1352 (citations omitted). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Not all of the material combinations, listed in the Specification, for the photoelectric conversion layer that contains a mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that meet the electron affinity and ionization potential relationships expressed in the following claimed expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value of ionization potential for the hole transport material, EAET is the value of electron affinity for the electron transport material, EAAB is the value of electron affinity for the organic pigment material, and IPAB is the value of the ionization potential for the organic pigment material. 
The Examiner notes that paragraph [0034] discloses examples of hole transport materials, that paragraph [0035] discloses examples of electron transport materials, and that paragraph [0036] discloses examples of organic pigment materials. The Examiner further notes that Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353 (Fed. Cir. 2010). For that reason, the written description requirement prohibits a patentee from "leaving it to the . . . industry to complete an unfinished invention." Id. 

The prosecution history “is often of critical significance in determining the meaning of the claims” because it “contains the complete record of all the proceedings before the Patent and Trademark Office, including any express representations made by the applicant regarding the scope of the claims.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). During prosecution, “[a]pplicants can define (lexicography), explain, or disavow claim scope.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015). “A statement made during prosecution of related patents may be properly considered in construing a term common to those patents.” Id. “The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent.” Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003). 
The Examiner submits that the claimed invention indicates that a photoelectric conversion layer may reasonably contain any combination of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification—absent any teaching stating otherwise—to meet the claimed electron affinity and ionization potential relationship expresses. Applicant indicated, on page 13 in their Office Action Response filed on AB > IPHT identified above.  However, in Applicant’s original disclose, see e.g., paragraphs [0034-0036], oxazole derivatives are examples of electron transport materials, quinacridone-based derivatives are examples of organic pigment materials, and carbazole derivatives are examples of hole transport material. Therefore, not all combinations of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification will meet the claimed invention. 

Therefore, since the Specification fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment, and a hole transport material that will meet the claimed relationships expressed in the following electron affinity and ionization potential expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV. Therefore, the Specification fails to show possession of the claimed invention.

Scope of Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for at least one electron transport material and at least one organic pigment material with the relationship expressed in the following electron affinity expression: (1) EAET > EAAB, does not reasonably provide a scope of enablement for a photoelectric conversion layer that contains a combination of mixtures of an electron transport material, an organic pigment material, and a hole transport material that will meet relationships expressed in the following electron affinity and ionization potential expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV since not all of the material combinations of the photoelectric conversion layer will meet the claimed invention.  Therefore, the specification does not enable any person skilled in the art to which it 
The full scope of the claimed invention must be enabled. See Auto. Techs Int’l, Inc. v. BMW of N. Am., Inc. 501 F.3d 1274, 1285 (Fed. Cir. 2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of the each claim is “part of the quid pro quo of the patent bargain.” AK Steel, 344 F.3d at 1244. 
The Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that will meet relationships expressed in the following expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value of ionization potential for the hole transport material, EAET is the value of electron affinity for the electron transport material, EAAB is the value of electron affinity for the organic pigment material, and IPAB is the value of the ionization potential for the organic pigment material. The Examiner notes that paragraph [0034] discloses examples of hole transport materials, that paragraph [0035] discloses examples of electron transport materials, and that paragraph [0036] discloses examples of organic pigments. The Examiner further notes that paragraph [0057] provides an example where fullerene (C60) is used as the electron transport material and subphthalocyanine derivative (F6-SubPc-F) is used as organic pigment material in Table 1 at paragraph [0059], thereby meeting the relationship expressed in the following expression: (1) EAET > EAAB. 
The Examiner submits that the claimed invention indicates that a photoelectric conversion layer may reasonably contain any combination of electron transport material, organic pigment material, and hole transport material as listed in the Specification—absent any teaching stating otherwise—to meet the claimed electron affinity and ionization potential relationship expressions. Applicant indicated, on page 13 in their Office Action Response filed on 07/20/2020, that oxazole AB > IPHT identified above.  However, in Applicant’s original disclosure, see e.g., paragraphs [0034-0036], oxazole derivatives are examples of electron transport materials, quinacridone-based derivatives are examples of organic pigment materials, and carbazole derivatives are examples of hole transport material. Therefore, not all combinations of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification will meet the claimed invention. Therefore, the full scope of the claimed invention is not enabled. See Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378-79 (Fed. Cir. 2007) (“That full scope must be enabled . . . .”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).

Undue Experimentation: Wands Factors
Breadth of Claims:
The claims are broad because not all of the material combinations for the photoelectric conversion layer containing a mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the full scope of the claimed invention. The Examiner submits that Claims 1, 14, and 20 do not disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment, and a hole transport material that meet the relationships expressed in the following ET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value ionization potential of the hole transport material, EAET is the value of electron affinity of the electron transport material, EAAB is the value of electron affinity of the organic pigment material, and IPAB is the value of the ionization potential of the organic pigment material. The Examiner further submits that dependent claims 2-13, 15-19 do not provide a specific material for the electron transport material, the organic pigment, and the hole transport material. Therefore, the dependent claims encompass the same broad limitations of the independent claims from which they depend. 
Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. For example, in MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the claim recited a change in resistance by at least 10% at room temperature, but the specification contained no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve resistive changes in values that greatly exceed 10% without undue experimentation (noting that it took nearly 12 years of experimentation to achieve modern values above 600%).

The Amount of Direction Provided by the Inventor:
Not all of the material combinations for the photoelectric conversion layer containing a mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Applicant’ Specification has not provided any direction regarding the specific materials used for the photoelectric conversion layer that will meet the electron affinity and ionization potential relationships expressed as follows: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value ionization potential of the hole transport material, EAET is the value of electron affinity of the electron transport material, AB is the value of electron affinity of the organic pigment material, and IPAB is the value of the ionization potential of the organic pigment material.

The Existence of Working Examples:
Not all of the material combinations for the photoelectric conversion layer containing a mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Applicant’s Specification has not provided any working examples of the specific materials used for the photoelectric conversion layer that will meet the electron affinity and ionization potential relationships expressed as follows: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value ionization potential of the hole transport material, EAET is the value of electron affinity of the electron transport material, EAAB is the value of electron affinity of the organic pigment material, and IPAB is the value of the ionization potential of the organic pigment material.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicant argues (Written Description):
Applicant argues that the Specification provides sufficient information and guidance to those of ordinary skill in the art to make and use the claimed invention.

Examiner responds (Written Description):
Examiner respectfully disagrees. Not all of the material combinations listed in the Specification for the photoelectric conversion layer that contains a mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that will meet the electron affinity and ionization ET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV.
Applicant argues (Scope of Enablement):
Applicant argues that the Examiner did not provide any factual or legal basis to doubt the claims are enabled, and to the extent any experimentation is necessary, such experimentation is not undue. 

Examiner responds (Scope of Enablement):
Examiner respectfully disagrees. The full scope of the claimed invention must be enabled. Not all of the material combinations listed in the Specification for the photoelectric conversion layer will meet the claimed invention. Further, the Specification does not provide any direction regarding specific material for the photoelectric conversion layer nor any working examples of specific materials for the photoelectric conversion layer. Therefore, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
02/07/2021